Case 2:19-cv-10202-DDP-E Document 35 Filed 06/26/20 Page 1 of 2 Page ID #:394



 1
 2
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10
11   NOMADIX, INC.,                  )    Case No. 2:19-cv-10202-DDP-E
                                     )
12                    Plaintiff,     )    ORDER SETTING SCHEDULING
                                     )    CONFERENCE
13        v.                         )
                                     )    Scheduling Conference as follows:
14   SIA MIKROTIKLS et al,           )
                                     )          Day:        Monday
15                                   )          Date:       August 3, 2020
                                     )          Time:       1:30 p.m.
16                                   )
                      Defendants.    )
17                                   )
                                     )
18                                   )
                                     )
19
20   __________________________
21
          This matter is set for a scheduling conference in
22
     Courtroom 9C, before the Honorable Dean D. Pregerson, located at
23
     350 West 1st Street, Los Angeles, California 90012.         The conference
24
     will be held pursuant to Federal Rules of Civil Procedure 16(b).
25
     Lead trial counsel shall attend the scheduling conference.
26
          The parties are reminded of their obligations to disclose
27
     information and confer on a discovery plan not later than twenty-
28
     one (21) days prior to the scheduling conference and file a report
Case 2:19-cv-10202-DDP-E Document 35 Filed 06/26/20 Page 2 of 2 Page ID #:395



 1   with the Court entitled "Rule 26(f) Report", not later than
 2   fourteen (14) days after they confer as required by Federal Rule of
 3   Civil Procedure 26 and the Local Rules of this Court.          Failure to
 4   comply may lead to the imposition of sanctions.
 5
 6        IT IS SO ORDERED.
 7
 8   Dated: June 26, 2020
 9
                                       DEAN D. PREGERSON
10                                     United States District Judge
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                          2
